Citation Nr: 0103766	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-21 995A	)	DATE
	)
	)


THE ISSUE

Whether a May 15, 1979, decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Oklahoma Department of Veterans 
Affairs


APPEARANCE AT ORAL ARGUMENT

Moving Party


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active military duty 
from August 1964 to August 1968.

2.  The motion for revision of the Board of Veterans' 
Appeals (hereinafter Board) decision dated May 15, 1979, was 
not signed by either the moving party or the moving party's 
representative.


CONCLUSION OF LAW

As the requirements for a motion for revision of a Board 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  38 C.F.R. 
§ 20.1404(a) (2000).  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  Id. 

In a video hearing conducted in November 1999 before the 
Board, the veteran stated that the rating decision dated in 
August 1978, was clearly and unmistakably erroneous in 
assigning a noncompensable evaluation for his 
service-connected eczema hiemalis.  That August 1978 rating 
decision was appealed to the Board.  By a decision dated on 
May 15, 1979, the Board affirmed the rating action, and 
denied the claim of entitlement to a compensable evaluation 
for his service-connected skin disorder.  Under 38 C.F.R. § 
20.1104 (2000), when a determination of a rating decision is 
affirmed by decision of the Board, the rating decision is 
"subsumed" by the Board decision.  Accordingly, the Board 
has construed the veteran's statements as a motion for 
revision of the Board decision dated May 15, 1979, based on 
clear and unmistakable error.  

Initially, the Board notes that although the veteran's 
motion for revision of the Board decision dated May 15, 
1979, was made orally, the Board will consider the 
transcript of the hearing as the writing required by 38 
C.F.R. § 20.1404(a).  However, the motion for revision of 
the Board decision dated May 15, 1979, was not signed by the 
moving party or the moving party's representative.  Because 
the moving party's motion fails to comply with this 
requirement as set forth in 38 C.F.R. § 20.1404 (2000), the 
entire motion is dismissed without prejudice. 

Should the appellant present a new motion the Board expects 
that it will fully comply with the Board's Rules of 
Practice, and that any written motion filed will 
specifically meet the pleading requirements of 38 C.F.R. 
§ 20.1404.


ORDER

The motion is dismissed without prejudice to refiling.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final [Board] decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


